Title: How Rape Complainants Are Having Their Social Media Feeds Used Against Them in Court
Question:[deleted]
Answer #1: &gt; While that wasn't the sole reason Yang was acquitted, it points to a trend in which sexual assault complainants are being discredited in court based on things they post on social media.

Well, yeah.  No shit.  If you make statements, those things can be used against you.

I don't necessarily agree with the conclusions drawn in some of the examples, but this constant "Wait, my words mean something!" confusion among the younger set is stunning.

Also:

&gt; During cross-examination, Yang's lawyer Naomi Lutes brought up the fact that Stella had once posted a comment on Facebook that said "when a woman says 'no' it is the beginning of a negotiation."

C'mon, really?  Really?  Yes, of COURSE she used that against you in court!  You made a clear statement that when you say "no", you don't mean "no"!  That's outstanding evidence.  